department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-105843-00 uilc internal_revenue_service national_office technical assistance memorandum for donald rivelli domestic and international handbook team from subject w edward williams senior technical reviewer branch cc intl br returns filed with revenue service representatives abroad - sec_6091 this technical assistance responds to an inquiry from the domestic and international handbook team asking for clarification regarding the statutes of limitation and interest payable by the service on overpayments when taxpayers file returns with revenue service representatives technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issues when does the period for filing a claim for credit or refund under sec_6511 and for making an assessment under sec_6501 begin to run for an individual_income_tax_return with a revenue service representative when does the day period of sec_6611 in which the service may make a refund of any overpayment without paying interest begin to run for an individual_income_tax_return filed with a revenue service representative conclusions the period for filing a claim for credit or refund or for making an assessment begins to run from the last day prescribed for filing the return or if the return is wta-n-105843-00 page received after the last day prescribed for filing the return from the date a return is received by a revenue service representative the day period in which the service has to make a refund of any overpayment without paying interest begins to from the last day prescribed for filing the return or if the return is received after the last day prescribed for filing the return from the date a return is received by a revenue service representative facts in a technical assistance dated date the national_office determined that united_states citizens residing outside the united_states as well as non-resident aliens may file a federal_income_tax return by mailing it or hand carrying it to a revenue service representative rsr at a united_states embassy the national_office also determined in that technical assistance that payment of any_tax due must be made to the rsr with the mailed or hand carried return you have asked for clarification on whether the date a return filed with a rsr starts the running of statutes of limitation for making an assessment and a claim for credit or refund and the day period during which refunds may be made without payment of interest discussion in the technical assistance dated date we viewed the assistant_commissioner international as functioning in the same manner as an internal_revenue_district and equated filing with a rsr as similar to filing with a service_center this conclusion was based in part on sec_6091 and sec_1_6091-4 and the service’s longstanding policy of allowing income_tax returns of u s citizens residing outside the united_states as well as nonresident_aliens to be filed with rsrs issue under sec_6072 the due_date for individual income_tax returns is generally april 15th of the year following the close of the taxable_year under sec_6072 the due_date for returns for nonresident_alien individuals whose wages are not subject_to_withholding under chapter is generally june 15th of the year following the close of the taxable_year in addition many united_states citizens and residents who live abroad may receive extensions of time to file their individual income_tax returns until june 15th see sec_1_6081-5 additional extensions may be available under sec_6081 and the regulations thereunder except for certain specifically enumerated exceptions sec_6501 provides the general_rule that any_tax imposed by title_26 shall be assessed within years after the returns is filed whether or not such return was filed on or after the date wta-n-105843-00 page prescribed in general for all taxes for a which a return must be filed a claim for credit or refund must be filed within three years of the time the return was filed except if the return was filed before it was due the claim must be filed within three years of the return’s due_date within two years from the time the tax was paid if that period ends later or within two years from the time the tax was paid if no return is filed by the taxpayer thus an early income_tax return that is one that is hand delivered or mailed by a u s citizen or nonresident_alien residing outside of the united_states and stamped received by an rsr before its due_date is treated as filed on the last day prescribed for filing these rules are determined without regard to an extension of time for filing granted to a taxpayer similarly a payment of tax with an early income_tax return is treated as paid on the last date prescribed for the payment of the tax a return delivered by mail under a foreign postmark or by hand after the due_date is not considered filed until it is received and thus a delinquent_return is considered filed when it is stamped received by the rsr issue although sec_6611 requires the service to pay interest on overpayments of tax under sec_6611 no interest is payable on overpayments refunded within days of the due_date of the return determined without regard to extensions or in the case of a return filed after that due_date within days after the date of filing if the filing_date is extended under the weekend holiday rule and the taxpayer files his return on the first business_day after the weekend or holiday the day period begins to run on the day after the taxpayer files his return if the taxpayer files the return on or before the last day for filing without taking advantage of the weekend holiday rule the sec_6511 sec_6513 sec_6511 sec_6513 see 241_us_73 document filed when it is delivered 335_f2d_266 5th cir 269_f2d_911 3d cir wta-n-105843-00 page day period starts on the day after the last date for filing without extensions even though that last date falls on a saturday sunday or holiday filing for purposes of the day rule is treated similarly as that for purposes of the statutes of limitation thus an early income_tax return that is one that is hand delivered or mailed and stamped received by an rsr before april in the case of an individual is treated as filed for purposes of the day rule on april the last day prescribed for filing if the return is mailed with an official foreign postmark to an rsr before the due_date of the return and it is stamped received after the due_date sec_7502 does not apply and the return is considered filed on the date it is stamped received by the rsr returns that are received by an rsr during an extension period are considered filed for purposes of the day rule on the date they are stamped received a return mailed or delivered by hand after the due_date is not considered filed until it is received and thus a delinquent_return is considered filed for purposes of the day rule when it is stamped received by the rsr please contact this office if you have any questions regarding this memorandum _______________________ w edward williams senior technical reviewer branch international revrul_75_344 1975_2_cb_487 sec_6611 revrul_74_236 1971_1_cb_348
